Citation Nr: 1805625	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  10-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for left upper extremity radiculopathy, claimed as nerve damage to the neck and left shoulder.

4.  Entitlement to service connection for facial scarring, claimed as due to shrapnel and burn injuries.

5.  Entitlement to service connection for a left eye condition, claimed as due to shrapnel and burn injuries.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2010, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of that hearing is of record.  

The Veteran also requested a Board hearing in his substantive appeal.  However, in April 2015 correspondence, he indicated that he would not attend that hearing and asked that his claims be reviewed based on the evidence in his file.  Thus, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

In November 2016, the Board remanded the current issues for further evidentiary development.  With respect to the issues finally decided herein, there has been substantial compliance with the Board's remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board notes that, in order to more accurately reflect the evidence of record and the Veteran's contentions, it has separated the issue previously characterized as entitlement to service connection for residuals of shrapnel and burn injuries to the left side of the face into two issues-entitlement to service connection for facial scarring and entitlement to service connection for a left eye condition, both claimed as due to shrapnel and burn injuries.  The title page has been updated accordingly.

The issues of entitlement to service connection for a left eye condition and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


VETERAN'S CONTENTIONS

The Veteran has appealed the RO's denials of service connection for lumbar and cervical spine disabilities, left upper extremity radiculopathy, and facial scarring because he asserts that all of those disabilities were either caused by or are related to an injury he sustained during his period of active duty service.  Specifically, he has primarily asserted that, although he sustained a work injury to his spine in the 1980s, he initially injured it in 1968, when a rocket launcher explosion caused him to sustain whiplash.  He has also reported sustaining a shrapnel injury or burns to his face in connection with that incident.  On several occasions, the Veteran has alternatively reported sustaining injuries during an in-service helicopter accident.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are largely unavailable.  See April 2008 and March 2010 VA Formal Finding memoranda.  However, during the course of this claim, he submitted December 14, 1968, December 16, 1968, and January 17, 1969, STR excerpts that include statements, seemingly inserted randomly among notes related to treatment for blurry vision and acute bronchitis, indicating he was also complaining of neck pain and a left shoulder injury on those dates.  Treatment plans for the Veteran's vision and respiratory complaints were detailed, but neither diagnoses nor treatment plans were provided in connection with the neck and shoulder complaints.

2.  On an October 1984 Army Reserve medical history report, the Veteran denied painful or "trick" shoulder or elbow and recurrent back pain, and stated he was in "excellent health."  The accompanying examination report stated that the Veteran's upper extremities and spine were normal, and only a scar associated with a hernia surgery was noted.

3.  In an August 1980 letter submitted to the U.S. Department of Labor, a private physician stated that the Veteran had cervical pain that was directly related to an injury that occurred in October 1979.  During a July 1990 private medical evaluation, the Veteran reported having neck and left arm pain since April 1987, when a patient at the psychological hospital where he worked as a nurse head-butted him.  He described a past medical history that included a left hernia and a fractured nose, but he did not report burns or shrapnel injuries.  The physician diagnosed the Veteran with C4 protrusion, C3 and C6 spurs, and ulnar sensory symptoms.  In an August 1990 letter submitted to the Veteran's employer, a different physician noted that the Veteran had worked as a licensed practical nurse since 1984, had worked as a painter for ten years prior to that, and had originally hurt his neck in 1987.  He observed that the Veteran had tenderness and soreness in his neck that radiated towards his left shoulder, and diagnosed him with cervical strain with cervical disc disease.  In October 1990, a third physician submitted a letter in connection with the Veteran's state workers' compensation claim asserting that the Veteran had no degenerative disc disease or ruptured disc prior to his April 1987 injury.  During a medical evaluation conducted in September 1991, the Veteran reported that his initial neck injury occurred in April 1987, when he was "roughed up" by a patient.  He indicated that he was then involved in a serious altercation in November 1989 and had significant neck pain thereafter.

4.  The first documented complaint of lumbar spine symptoms is dated in January 2002.  Specifically, the Veteran presented to a private emergency department, reported that he had recently been involved in a motor vehicle accident, and stated that he was experiencing both upper and lower back pain.

5.  In February 2006, the Veteran presented to a VA medical facility to establish care and reported that he had injured his neck and back in service in a helicopter incident during which he was hit by an object.  At that time, he reported left inguinal hernia repair in 1974, a nasal fracture in 1962, and a shrapnel injury in 1968 when questioned regarding his prior medical history.  The clinician diagnosed the Veteran with "[c]ervical/lumbar degenerative spine disease."

6.  In February 2006 correspondence that he included with the March 2006 application that initiated the instant claims, the Veteran reported that in December 1968, a rocket launcher he was firing experienced a "backward blast" that created a violent backlash and projection of shrapnel.  The Veteran reported that he sustained facial, neck, and shoulder injuries to the left side of his body at that time.

7.  During VA treatment for neck and back pain in May 2008, the Veteran reported that he was injured in 1968 when a rocket launcher blew up and "jerked him around," and that he was also injured in 1989 while attempting to control a patient who was attacking a doctor.

8.  During his November 2010 DRO hearing, the Veteran testified that he sustained whiplash, injuring his neck and shoulder, when a rocket launcher exploded during service.  He stated that he received "medicine, and light duty, or something back then, ice treatment," and that he did not undergo an x-ray study or receive a particular diagnosis at that point.  The Veteran testified that he did not have additional problems after that incident until he was "reinjured" at work, after service.  He stated that the doctors who evaluated him in the late 1980s in connection with the work injury asked him if he had been hurt before and, when he reported a "slight problem" during service, told him he had exacerbated a dormant condition.  Regarding his facial scarring, the Veteran testified that he had shrapnel in his left cheek and had sustained a flash burn.  He stated a clinician put some cream on his cheek, but that he received no additional treatment for that injury thereafter.

9.  During a VA dermatology consultation in April 2011, a clinician reported long standing nevi on the bridge of the Veteran's nose and left maxillary fold scattered sebaceous hyperplasia, but did not discuss any scarring.  During an April 2013 VA dermatology consultation, actinic keratosis (AK) was noted on the Veteran's left temple, right helix, and forehead.  During a December 2013 dermatology consultation, the Veteran denied wearing sunscreen and stated he only used cocoa butter, because it "helped prior burns from [the] helicopter crash heal."  The AKs on his forehead were treated with liquid nitrogen at that time.

10.  The Veteran was afforded VA back and neck conditions examinations in January 2017.  At that time, he reported both cervical and lumbar symptoms in connection with an in-service rocket launcher incident and a post-service work injury.  The examiner diagnosed the Veteran with intervertebral disc syndrome (IVDS) of both the thoracolumbar and cervical spine.  He also diagnosed the Veteran with associated moderate radiculopathy of the left upper extremity.  The examiner concluded, however, that it was less likely than not that those conditions had their onsets in connection with an in-service injury.  In support of that conclusion, he primarily relied upon the findings of the private clinicians who evaluated the Veteran in connection with his post-service work injuries and the absence of medical records that would support a nexus between the Veteran's current disabilities and an in-service injury.  The examiner also concluded that there was no available medical evidence to suggest that a dormant service-related spinal disability existed.

11.  The Veteran was also afforded a VA scars/disfigurement examination in January 2017.  During that examination, he reported sustaining burns to his face during a rocket launcher mishap in 1968.  Upon physical examination, the examiner reported one facial scar, located superior to the Veteran's right orbit.  The examiner stated that there was no objective evidence of burn injuries to the Veteran's face and concluded that it would be speculative to state that the scar above the Veteran's right orbit was the result of a shrapnel injury.

12.  The most probative evidence is against finding that the Veteran's current lumbar and cervical spine disabilities and left upper extremity radiculopathy arose in service or are otherwise related to service.

13.  The most probative evidence is against finding that the Veteran has facial scarring that is related to an in-service injury.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The requirements for establishing service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The requirements for establishing service connection for radiculopathy of the left upper extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The requirements for establishing service connection for facial scarring have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the Veteran's claims of entitlement to service connection for cervical and lumbar spine disabilities, left upper extremity radiculopathy, and facial scarring cannot be granted, because all of the elements required to establish service connection have not been met.  See 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303 (2017); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Spine and Left Upper Extremity Radiculopathy Disabilities

Turning first to the Veteran's cervical spine, lumbar spine, and left upper extremity claims, the most probative evidence of record establishes that his current disabilities-primarily diagnosed as IVDS of the thoracolumbar and cervical spine and associated left upper extremity radiculopathy, with some additional evidence suggesting spinal arthritis-are related to post-service, rather than in-service, injuries.

In so finding, the Board first acknowledges the STR excerpts-submitted by the Veteran during the course of this claim-that document neck and left shoulder symptoms in December 1968.  However, as was noted in the foregoing findings of fact, those symptoms were included in an atypical format, and the treatment notes in which they were reported contain no information regarding diagnoses for, or the circumstances under which the Veteran began to experience, those symptoms.  More to the point, the Veteran has explicitly stated that he did not undergo imaging studies to ascertain the extent of the in-service spinal trauma he purportedly sustained and that he was not diagnosed with disc disease or arthritis until years later-assertions that appear to be supported by the post-service medical evidence of record.  Furthermore, the Veteran has not asserted that the in-service symptoms he has described continued thereafter, such that service connection for any subsequently diagnosed arthritis would be warranted based on continuity of symptomatology.  See 38 U.S.C. § 1112(a); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Indeed, during his November 2010 DRO hearing, the Veteran characterized his work injury in the 1980s as an event that had reactivated an otherwise "dormant" spinal condition.  

Thus, in view of the foregoing, competent evidence of a nexus between the Veteran's current spinal disabilities and service is required to establish service connection for those conditions and, by extension, to establish service connection for his left upper extremity radiculopathy.

Turning, then, to the question of a medical nexus, as was detailed in the findings of fact, the private care providers who treated the Veteran in the 1980s and 1990s definitively attributed his spinal symptoms to several post-service injuries he sustained while working as a nurse in a psychiatric hospital, and the January 2017 VA examiner essentially concurred with their conclusions.  See January 2017 Neck Conditions and Back Conditions DBQs.  There is no competent opinion to the contrary.

To the extent the Veteran has provided his own conclusions regarding the etiology of his current spinal conditions, he does not possess the training required to provide a competent opinion on that matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In that regard, the diagnosis and etiology of spinal and associated neurological conditions are matters not capable of lay observation and require medical expertise to determine.  Thus, although the Veteran is competent to describe symptoms he has experienced, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), his opinion as to the etiology of those symptoms is not competent medical evidence, and the Board finds the opinions of the Veteran's post-service private providers and the January 2017 VA examiner to be significantly more probative than his lay assertions.

The Board acknowledges that the Veteran has also asserted that the physicians who evaluated him in the late 1980s questioned him about any past injuries and told him, in response to his report of a "slight problem in the military," that he had exacerbated a dormant condition when he later incurred a work-related injury.  However, no such conclusions are documented in the medical evidence of record, and the Board finds that the Veteran's report that such discussions occurred lacks credibility, given the additional absence of any reference to an in-service injury, let alone an injury that apparently involved trauma to various body systems and included shrapnel wounds, in his post-service treatment records until February 2006-a month before he filed the instant claim.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Notably, some of the Veteran's post-service, pre-claim medical evaluations were conducted for the purpose of determining whether he was entitled to state workers' compensation benefits in connection with the injury he sustained while working as a nurse, and it is reasonable to expect that those evaluators would have questioned him regarding any significant prior injuries and would have detailed those injuries in their reports.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the evaluators who were not examining the Veteran for the sole purpose of determining entitlement to workers' compensation benefits would also be expected to ask about a past history of similar symptoms and, more importantly, the Veteran would have had a strong motive to accurately detail the history of such symptoms.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  However, in spite of those circumstances, the medical evidence of record contains no report of in-service spinal trauma until 2006.

In general, a stark contrast exists between the Veteran's characterization of the initial onset of his current spine and radicular conditions prior to initiation of this claim and the characterization of the initial onset of those conditions from 2006, forward.  Moreover, the Veteran's own accounts of how he was injured, when he was injured, and what body parts he injured during service have varied during the claim period.  See February 2006 VA Primary Care H & P Note (during which the Veteran reported back and neck injuries after being hit with an object during a "helicopter incident" in 1969); November 2010 DRO Hearing Transcript at 8 (during which the Veteran reported a rocket launcher explosion and resulting "whiplash" injuries to his neck and left shoulder).  In light of the contrast between his reports before and after the claim period, as well as the additional inconsistencies in his statements after he began describing in-service spinal trauma, the Board finds his more recent assertions less probative than the statements he made to physicians immediately following his post-service work injuries; the medical histories he provided during evaluations by those physicians; and the information he provided in his 1984 Army Reserve enlistment medical history report.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright, 2 Vet. App. at 25.

In short, the most probative evidence indicates that Veteran's cervical and lumbar spine disabilities and his left upper extremity radiculopathy were not incurred in and are not otherwise related to his period of active service, and there is no indication that the chronic disease presumption may be applied.  As the preponderance of the evidence is against the claims, service connection for a cervical spine disability, a lumbar spine disability, and left upper extremity radiculopathy must be denied.

Facial Scarring

The Veteran's claim of entitlement to service connection for facial scarring must be denied for a different reason-namely, because burns and other scarring have not been documented in the locations the Veteran has asserted were injured during service.

In that regard, as was discussed in the foregoing findings of fact, the January 2017 VA examiner reported that there was no evidence of burn injuries to the Veteran's face.  Additionally, although the Veteran has undergone multiple skin evaluations at VA facilities during the course of the claim and told a VA care provider in December 2013 that he had used cocoa butter in the past to treat burns associated with a helicopter crash, skin symptoms consistent with prior burn injuries have not been identified by clinicians at any point.

With regard to shrapnel scarring, although the January 2017 VA examiner did identify one facial scar upon physical examination of the Veteran, that scar was located superior to the Veteran's right orbit, and he has not reported sustaining a shrapnel wound in that location.  Rather, the Veteran has reported a wound to his cheek and has generally indicated that the injury was located on the left side of his face.  The October 1984 Army Reserve enlistment examiner's report of a hernia scar, only, when identifying any body marks, scars, and tattoos, and the Veteran's failure, until 2006, to report past shrapnel injuries when detailing his prior medical history, are also notable in this context, as it would be expected that shrapnel or other facial injuries would have been reported on such occasions, had they been sustained.  AZ, 731 F.3d 1303.

While the Board acknowledges that the Veteran is competent to identify observable symptomatology such as facial scarring, see Layno, 6 Vet. App. at 470, such competency does not resolve the disconnect that exists between the facial injuries he has described during the course of this claim and the other evidence of record.  Moreover, inconsistencies in the Veteran's descriptions of the nature and locations of his facial injuries lessen the probative value of his reports in that regard.  See February 2006 correspondence (describing "shrapnel and a violent backlash from the weapon . . . causing facial injuries and neck and shoulder problems to the left side of my body"); November 2010 DRO Hearing Transcript at 14-15 (discussing shrapnel damage to the left cheek and a flash burn to the left side of the face); December 2013 VA Dermatology Consultation Note (noting Veteran's report of sustaining burns in a helicopter crash); November 2016 VA Mental Health Counseling Note (describing Veteran's report of sustaining a back blast burn to his right cheek and a shrapnel injury below his left eye); January 2017 VA Scars/Disfigurement DBQ (noting the Veteran's report of sustaining facial burns, only, during a rocket launcher accident); see also Buchanan, 451 F.3d at 1336-1337.

In short, even assuming that the Veteran's descriptions of his facial injuries may be reconciled into a consistent report, the more probative evidence of record still does not establish current facial scarring at the injury sites he has identified.  As a result, his claim of entitlement to service connection for facial scarring associated with shrapnel and burn injuries must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

In reaching all of the foregoing conclusions, the Board has kept in mind its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when STRs are lost or missing.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises under that circumstance.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  Here, as has already been explained, the preponderance of the evidence is against of the Veteran's claims.  Thus, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for radiculopathy of the left upper extremity is denied.

Service connection for facial scarring is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claims of entitlement to service connection for a left eye condition and entitlement to service connection for an acquired psychiatric disorder.

Regarding entitlement to service connection for a left eye condition, in January 2017, a VA examiner diagnosed the Veteran with a pinguecula in each eye with pigmentation temporally of the left eye; opined that the Veteran's pingueculae were less likely than not related to facial burns or a shrapnel injury; and opined that the pigmentation on the temporal bulbar conjunctiva of the Veteran's left eye was as likely as not secondary to a history of shrapnel injury.  In support of those conclusions, the examiner explained that the pingueculae were more likely secondary to prolonged exposure to harsh environments and that it appeared the pigmentation on the conjunctiva of the Veteran's left eye had been noted in a December 1968 STR.

As has already been explained, the Veteran's reports regarding the shrapnel or burn injuries he sustained during service have been difficult to reconcile into a consistent picture.  Nevertheless, the Board finds that clarification regarding certain aspects of the VA examiner's January 2017 findings is still required before it may adjudicate his eye claim.  In that regard, the Board initially notes that is unclear whether the examiner was asserting that the pigmentation on the conjunctiva of the Veteran's left eye could have arisen secondary to some type of trauma, only, or whether it could have another cause.  Additionally, the examiner's description of the Veteran's left eye diagnoses seems to associate that pigmentation with his pinguecula, but she did not reconcile that description with her determination that those conditions did not share a common etiology.  Finally, the examiner also identified "possible early band keratopathy" in the temporal region of the Veteran's left cornea during the course of the examination, but she did not address that diagnosis in her opinion.  For the foregoing reasons, the Board finds that an addendum opinion that clarifies the nature and likely onset of the Veteran's left eye conditions is needed on remand.

Turning to the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran recently described an additional in-service stressor-being attacked in his barracks in January 1969 by other Marines who wanted to rob him-to a VA care provider, but he has not yet received the specific notice that is required when a PTSD claim is based on an in-service personal assault/harassment.  See November 2016 VA Mental Health Counseling Note.  In light of the heightened duty to assist created by the unavailability of his service department records, and given the January 2017 VA examiner's report that the Veteran's PTSD symptoms are related to themes of being attacked, the Board finds that notice pursuant to 38 C.F.R. § 3.304(f)(5) must be issued to the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate a service connection claim in accordance with 38 U.S.C. § 5103(a) (2012), 38 C.F.R. § 3.159(b), and 38 C.F.R. § 3.304(f)(5), as is required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

If relevant evidence is received from the Veteran, the AOJ should then conduct any additional development deemed appropriate, to include submitting the evidence to a medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

2.  Return the claims file to the optometrist who conducted the January 2017 VA eye conditions examination to obtain an addendum opinion.  If that is not possible, forward the claims file to another optometrist or an ophthalmologist for review.  If a new examination is deemed necessary to respond to the below inquiry, one should be scheduled.

Following review of the claims file, the optometrist should discuss (1) whether the type of pigmentation observed in the Veteran's left eye during the January 2017 examination and in December 1968 is always indicative of trauma or can have other causes; (2) whether it is at least as likely as not (50 percent probability or more) that the possible band keratopathy in the Veteran's left eye is related to his period of service; and (3) whether the December 1968 finding of "dark lesion [illegible] temporal limbus OS - does not stain" was at least as likely as not caused by recent eye trauma and/or was a precursor to development of a pinguecula, band keratopathy, or any other current eye condition.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


